Title: To George Washington from Major General Philip Schuyler, 30 April 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Philadelphia April 30t. 1777

Inclose your Excellency sundry Resolutions of Congress, which are to be executed if approved of, by you, and also the Quarter Master General and Commissary General’s Orders to their Deputies for that purpose, to be expedited or detained as your Excellency shall judge best.
The Reasons which induced the House to adopt the first Resolutions were founded on an apprehension that if the Enemy should penetrate the Country by Hudson’s River, and your Excellency should be under the Necessity to march into Ulster, that you would be greatly distressed for provisions, that part of the Country affording little or none of the Meat Kind, altho’ there is great plenty of Flour; not less than 20,000 Barrels as the president of the Convention informs me in a Letter of the 18t. Instant: that it did not appear to the House that the Removal of the salted Meat from Derby and the three other places mentioned in the Resolve would put you to any Inconveniency. If you should be under the Necessity of marching into that part of New York on the East Side of Hudsons River, Connecticut or the Massachusetts Bay a Supply of the Meat Kind can be furnished from or in the two last mentioned States, and Flour in or from the former—That the Wheat mentioned in the fourth Resolve should remain where it is, to be thence sent into the more interior part of the Massachusetts Bay, should the Enemy attempt a Debarkation in any of the Eastern States, and thereby render it necessary to keep up an army in that Quarter—The sixth Resolution was founded on a Conviction that there is a Sufficiency of Flour in the District mentioned for the Support of the Northern army. These being the general principles on which the Resolutions I have quoted were founded, the others, in a Manner follow of Course.
Inclose your Excellency Copy of a Return of the Wheat and Flour now in the County of Albany exclusive of what is purchased for the Use of the army, which is very considerable.
I propose, in a Day or two, to resign my Commission; as soon as I have done it I shall transmit to your Excellency my Reasons for such a Step.
Inclose your Excellency Colonel Wood’s Return—I have attempted, ever since my last, to procure a Return of the Troops in this City, but

hitherto in vain—I am however promised it to Day, and shall transmit your Excellency a Copy by the first Conveyance—I believe they amount to about eleven hundred many of which wait for Cloathing and accoutrements & others move to Bristol to Day. I am dear Sir most respectfully Your Excellency’s obedient humble Servant:

Ph: Schuyler

